Name: Decision No 4/95 of the ACP-EC Council of Ministers of 3 November 1995 concerning the provisional application of the Protocol to the Fourth ACP-EC Convention of LomÃ © consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs
 Date Published: 1995-12-30

 Avis juridique important|21995D1230(02)Decision No 4/95 of the ACP-EC Council of Ministers of 3 November 1995 concerning the provisional application of the Protocol to the Fourth ACP-EC Convention of LomÃ © consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union Official Journal L 317 , 30/12/1995 P. 0002 - 0023DECISION No 4/95 OF THE ACP-EC COUNCIL OF MINISTERS of 3 November 1995 concerning the provisional application of the Protocol to the Fourth ACP-EC Convention of LomÃ © consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (95/557/EC)THE ACP-EC COUNCIL OF MINISTERS,Having regard to the Fourth ACP-EEC Convention signed in LomÃ © on 15 December 1989, hereinafter referred to as 'the Convention`, and in particular Article 358 (3) thereof,Whereas the Convention does not apply to relations between the African, Caribbean and Pacific (ACP) States, on the one hand, and Austria, Finland and Sweden, on the other hand, until the protocol of accession provided for in Article 358 (3) of the Convention, hereinafter referred to as 'the Protocol`, enters into force;Whereas the negotiations on the Protocol have resulted in agreement; whereas the Protocol will be signed by the plenipotentiaries of the Contracting Parties to the Convention in Mauritius on 4 November 1995;Whereas the Protocol will not enter into force until the ratification procedures have been completed;Whereas, with a view to avoiding any hiatus in relations between the ACP States, on the one hand, and Austria, Finland and Sweden, on the other hand, the Protocol should be applied in advance as a provisional measure,HAS DECIDED AS FOLLOWS:Article 1 The Protocol to the Fourth ACP-EC Convention of LomÃ © consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union shall be applied provisionally.The text of the Protocol is attached to this Decision.Article 2 This Decision shall apply until the entry into force of the Protocol referred to in Article 1.Article 3 The ACP States, the Member States and the Community shall each take whatever measures are necessary to implement this Decision.Article 4 This Decision shall enter into force on 1 January 1996.Done at Mauritius, 3 November 1995.For the ACP-EC Council of MinistersThe PresidentJ. SOLANA